DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 03/25/2022, with respect to claim rejections have been fully considered and are persuasive. The claim rejections of 02/22/2022 has been withdrawn. 
Applicant's arguments filed 03/25/2022 regarding prior art rejections have been fully considered but they are not persuasive. 
Regarding the argument of prior art rejections, the examiner respectfully disagrees.
Claim 13 is currently amended with the feature from claim 14 verbatim as following: “wherein the actual warning distance is a predetermined temporal actual warning distance representing a predetermined period required by the railway vehicle for a length of track still to be traveled to the secondary signal device”. Groenewald discloses a system that warns user from a display as the train is within a predetermined distance. Because of the speed and predetermined distance are known factors in a train system, a predetermined temporal distance can be easily acquired by using speed and predetermined distance for an ordinary skill in the art.
Regarding claim 15, Kim discloses a system warns user based on a distance countdown feature. This feature is widely known and used in determining when the object would reach its destination. An ordinary skill in the art would easily use countdown for either time or distance based on speed and predetermined distance as known factors.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Groenewald (WO2006136783A1, hereinafter Groenewald, already record from IDS, refer to the incoming foreign reference) in view of Ricci (US 20180012091, hereinafter Ricci, already of record).
Regarding claim 13 (currently amended), Groenewald teaches a method of displaying secondary signal devices for a driver of a railway vehicle during a journey of the railway vehicle, the method comprising (See at least Groenewald: Page 5, lines 4-5): 
ascertaining a current vehicle position of the railway vehicle and determining an actual distance of the railway vehicle relative to a secondary signal device from the current vehicle position and a known signal position of the secondary signal device (See at least Groenewald: Page 4, lines 24-35; Page 5, lines 4-10); and 
if the actual distance undershoots a predetermined actual warning distance of the railway vehicle from the secondary signal device, displaying to a driver of the railway vehicle a proximity of the railway vehicle relative to the secondary signal device (See at least Groenewald: Page 5, lines 4-10), wherein the actual warning distance is a predetermined temporal actual warning distance representing a predetermined period required by the railway vehicle for a length of track still to be traveled to the secondary signal device (See at least Groenewald: Page 5, lines 4-10);
Yet, Groenewald does not explicitly teach:
…wherein the secondary signal device ought to be observed by the driver, whereas a primary, safety-relevant and prioritized signal device must be observed by the driver.
However, in the same field of endeavor, Ricci teaches:
…wherein the secondary signal device ought to be observed by the driver, whereas a primary, safety-relevant and prioritized signal device must be observed by the driver (See at least Ricci: Para. 0114, 0125).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method of displaying secondary signal devices for a driver of a railway vehicle of Groenewald, to incorporate display observation, as taught by Ricci, for the benefit of increasing safety (see at least Ricci: Para. 0114, 0125).

Regarding claim 14 (currently amended), Groenewald in combination with Ricci teaches the display method according to claim 13. Groenewald further teaches:
the actual warning distance is also a predetermined physical actual warning distance representing a predetermined length of track still to be traveled by the railway vehicle up to the secondary signal device and/or a predetermined straight- line distance still to be bridged by the railway vehicle up to the secondary signal device (See at least Groenewald: Page 5, lines 4-10).

Regarding claim 16, Groenewald in combination with Ricci teaches the display method according to claim 13. Groenewald further teaches:
which comprises using at least one or more of the following for determining the actual distance of the railway vehicle from the secondary signal device: (See at least Groenewald: Page 5, lines 4-13):
a currently traveled speed and/or average speed of the railway vehicle; 
a speed and/or average speed of the railway vehicle traveled in a determined recent period of time; and/or 
a speed and/or average speed of the railway vehicle likely traveled in a determined future period of time (See at least Groenewald: Page 5, lines 4-13).

Regarding claim 17, Groenewald in combination with Ricci teaches the display method according to claim 13. Groenewald further teaches:
determining the current vehicle position of the railway vehicle by way of a location method; and/or 
ascertaining the already known signal position of the secondary signal device based on a catalog containing track data, and thereby taking the signal position from the track data (See at least Groenewald: Page 4, lines 24-35).

Regarding claim 18, Groenewald in combination with Ricci teaches the display method according to claim 13. Groenewald further teaches:
which comprises, during a journey of the railway vehicle, performing at least one or all of the following: 
displaying substantially all or only a selection of secondary signal devices; 
selecting the secondary signal devices according to a type and/or a location of the secondary signal devices; and/or 
enabling an individual configuration of a display behavior of the display method (See at least Groenewald: Page 5, lines 4-10).

Regarding claim 19, Groenewald in combination with Ricci teaches the display method according to claim 13. Groenewald further teaches:
which comprises ascertaining a temporal and/or physical distance of the railway vehicle with respect to the secondary signal device in a safety device of the railway vehicle (See at least Groenewald: Page 4, lines 24-35; Page 5, lines 4-10).

Regarding claim 20, Groenewald in combination with Ricci teaches the display method according to claim 13. Groenewald further teaches:
which comprises: 
displaying the proximity of the railway vehicle to the secondary signal device for the driver by at least one of an optical display, an acoustic display, or a haptic display; and/or 
displaying the proximity of the railway vehicle with respect to the secondary signal device with an already present display device or a display device specific for the display method (See at least Groenewald: Page 5, lines 4-5).

Regarding claim 21 (currently amended), Groenewald in combination with Ricci teaches the display method according to claim 13. Ricci further teaches: 
the display method is configured to display only secondary signal devices; 
the display method is configured to additionally display a signal devices (See at least Ricci: Para. 0114, 0125).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of displaying secondary signal devices for a driver of a railway vehicle of Groenewald, to incorporate display observation, as taught by Ricci, for the benefit of increasing safety (see at least Ricci: Para. 0114, 0125).
the safety device is an electrical and/or electronic safety device; and/or the safety device is a safety device configured to: 
carry out the method according to claim 13  (refer to the rejection of claim 13).

Regarding claim 22, Groenewald further teaches:
A non-transitory computer program or computer program product comprising program code designed to carry out the method according to claim 13 when the program code is executed on a computation unit or a processing device (See at least Groenewald: Page 4, lines 24-35; Page 5, lines 15-18).

Regarding claim 23 (currently amended), Groenewald further teaches:
The non-transitory computer program according to claim 22 stored on a computer- readable data storage medium (See at least Groenewald: Page 4, lines 24-35; Page 5, lines 15-18).

Regarding claim 24 (currently amended), Groenewald further teaches:
A computation unit or a processing device being a control apparatus or a control device for a railway vehicle, wherein the computation unit or processing device is configured to: 
carry out the method according to claim 13 under control of the computation unit or the processing device (refer to the rejection of claim 13).

Regarding claim 25 (currently amended), Groenewald further teaches:
carry out the method according to claim 13 (refer to the rejection of claim 13).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Groenewald in view of Ricci as applied to claim 14 above, and further in view of Kim (US 20070091625, hereinafter Kim, already of record).
Regarding claim 15 (currently amended), Groenewald in combination with Ricci teaches the display method according to claim 13. 
Yet, Groenewald in combination with Ricci does not explicitly teach:
the predetermined temporal actual warning distance is a period selected from the group consisting of at least 45 s, at least 30 s, at least 20 s, at least 15 s, at least 10 s, at least 7.5 s, and at least 5 s; 
a temporal repetition rate of a display of the secondary signal device to the driver becomes smaller the closer the railway vehicle is located with respect to the secondary signal device.
However, in the same field of endeavor, Kim teaches:
the predetermined temporal actual warning distance is a period selected from the group consisting of at least 45 s, at least 30 s, at least 20 s, at least 15 s, at least 10 s, at least 7.5 s, and at least 5 s; 
a temporal repetition rate of a display of the secondary signal device to the driver becomes smaller the closer the railway vehicle is located with respect to the secondary signal device (See at least Kim: Para. 0059-0061).
It would have been obvious to one of ordinary skill in the art to include in the display method of Groenewald in combination with Ricci with warning for distance as taught by Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./               Examiner, Art Unit 3663                                                                                                                                                                                         
/TYLER J LEE/               Primary Examiner, Art Unit 3663